 

AO 2453 (CASDRev. 08/ 13) Judgment in a Criminal Case for Revocations §§ § § § i !

UNITED STATES DISTRICT COURT nn 0 3 2019
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

citizen us ;)lsraici collar

 

UNITED sTATES or AMERICA JUDGMENT IN A C wm "tl'-F\TSET OF CAL{§§PF*UNT'¢
(For Revocation of Probati `
V (For Offenses Committed On or Aiter November l1 198'7)

FRANCISCO ANTONIO-RAMIREZ (l)
Case Number: lSCR2859-JLS

 

 

ROBERT CARRIEDO
Defendant’s Attomey
nacisTRATloN No. 28826298
E -
THE DEFENDANTZ
admitted guilt to violation of allegation(s) No. 1
l:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

According|y, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l ' nv l , Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT lS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Aoril 25 2019

Date of lmposition of Senten le

   
 

   

0 ORABLE JANis L. sAM ARTINo
ITED STATES DISTRICT JUDGE

lSCR2859-JLS

AO 2453 (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FRANCISCO ANTONI()-RAMIREZ ( l) Judgment - Page 2 of 2
CASE NUMBER: l8CR2859-JLS
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
8 months and 1 day (6 months to run concurrent and 2 months and 1 day to run consecutive to lSCR0448-WQH)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|[l

The defendant is remanded to the custody of the United States Marshal.

Cl The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

l:l as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
l:l on or before
l:l as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR2859-JLS

 

